16-2322
    Anderson v. Rehmer


                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                  SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION ASUMMARY ORDER@). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

                  At a stated term of the United States Court of Appeals for the Second Circuit,
    held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of
    New York, on the 25th day of August, two thousand seventeen.

    PRESENT:
                JON O. NEWMAN,
                PIERRE N. LEVAL,
                ROSEMARY S. POOLER,
                      Circuit Judges.
    _____________________________________

    Francis Anderson,

                           Plaintiff-Appellant,


                     v.                                                       16-2322


    Patricia Rehmer, Suing in her official
    capacity, Helene Vartelas, Suing in her official
    capacity, Scott Semple, Suing in his official
    capacity, Anne Cournoyer, Suing in her official
    capacity,

                           Defendants-Appellees.

    _____________________________________


    FOR PLAINTIFF-APPELLANT:                           Francis Anderson,
                                                       pro se, Newtown, CT.
FOR DEFENDANTS-APPELLEES:                            Jacqueline S. Hoell, Stephen R. Strom,
                                                     Assistant Attorneys General, for George
                                                     Jepsen, Attorney General of the State of
                                                     Connecticut, Hartford, CT.

       Appeal from a judgment of the United States District Court for the District of Connecticut

(Bolden, J.).


       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the judgment of the district court is AFFIRMED.

       Appellant Francis Anderson is currently serving a sentence in a Connecticut prison. He has

previously been confined in a Connecticut psychiatric facility and has filed numerous lawsuits.

Proceeding pro se, Anderson appeals the district court’s judgment dismissing his 42 U.S.C. ' 1983

complaint because the district court concluded that the only relief sought, a preliminary injunction

(sought in the complaint and in a series of motions), had previously been denied. An appeal from

the denial of those motions was affirmed. See Anderson v. Rehmer, No. 15-3569 (2d Cir. Dec. 23,

2015). We assume the parties= familiarity with the underlying facts, the procedural history of the

case, and the issues on appeal.

       We review sua sponte dismissals de novo. See Giano v. Goord, 250 F.3d 146, 149-50 (2d

Cir. 2001).

       Anderson’s transfer to a new facility prevents him from seeking either injunctive or

declaratory relief against officials of his prior facility. See Shepherd v. Goord, 662 F.3d 603, 610

(2d Cir. 2011).

       Accordingly, we AFFIRM the judgment of the district court.

                                              FOR THE COURT:
                                              Catherine O’Hagan Wolfe, Clerk

                                                 2